Citation Nr: 0510474	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  97-32 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative 
disease of the back and hips.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
June 1952, and subsequent service in the Air Force Reserve, 
Coast Guard Reserve, and Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California that denied service connection for degenerative 
disease of the hips and low back, and denied the veteran's 
petition to reopen the claim of entitlement to service 
connection for bilateral pes planus.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in July 1999.  A transcript of the hearing 
has been associated with the record.

This case was previously before the Board in January 2000, at 
which time it was remanded for consideration of the pes 
planus issue according to the definition of new and material 
evidence pursuant to 38 C.F.R. § 3.156(a) (2000).  The Board 
notes that the regulation to the definition of new and 
material evidence has been amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, the revised regulation is applicable only 
to claims filed on or after August 29, 2001.  As the instant 
claim was submitted prior to that date, the claim will be 
decided based on the prior version of the regulation.

The veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in December 2004, but failed to report.  
He did not thereafter request that his hearing be 
rescheduled.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  Neither hip nor low back disability was present in 
service or manifested within one year of the veteran's 
discharge from service, nor is any currently present hip or 
low back disability etiologically related to service.

3.  In a decision dated in November 1953, the Board denied 
service connection for bilateral pes planus.

4.  Evidence received since the Board's November 1953 
decision is cumulative or redundant of the evidence 
previously of record or is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.


CONCLUSIONS OF LAW

1.  Neither hip nor low back disability was incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of hip or low back disability during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
March 1996, well before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in August 1997, provided notice to the veteran 
of the evidence necessary to support his claim of entitlement 
to service connection for degenerative disease of the hips 
and low back and his petition to reopen his claim of 
entitlement to service connection for pes planus.  
Supplemental statements of the case dated in August 2000, 
September 2000, and April 2004 also provided notice to the 
veteran of the evidence of record regarding his claim and why 
this evidence was insufficient to award the benefit sought.

Moreover, letters dated in April 2000 and May 2003 also 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence supportive of the claim.  

In sum, the veteran's claim has been developed in compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  

In addition, pertinent treatment records have been obtained 
and the veteran has been afforded VA examinations of his 
claimed disabilities.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

With respect to the veteran's petition to reopen his claim of 
entitlement to service connection for bilateral pes planus, 
the Board observes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
appellant's claim was received in March 1996, the amended 
regulations are not for application.

Service Connection for Degenerative Disease of the Hips and 
Low Back

Factual Background 

Service medical records for the veteran's period of active 
service do not reflect any diagnosis, complaint or abnormal 
finding pertaining to the veteran's hips or back.  In 
subsequent physical examinations conducted during his reserve 
service, the veteran did not indicate that he had problems 
with his hips or back.

In a lay statement received in June 1953, a fellow serviceman 
recounted that the veteran complained often about aching in 
his back and feet in service.

At the time of his initial claim for service-connected 
compensation benefits (for a foot disorder), filed in June 
1953, the veteran made no mention of back or hip pathology.  
Statements written by him in the early 1950s likewise contain 
no references to these disabilities.

The report of a March 1994 neurological evaluation by Alan T. 
Hunstock, M.D., indicates that the veteran's chief complaint 
was left leg pain.  The veteran reported that he had noticed 
the pain over the previous two years, but that it had 
worsened recently.  He complained of radiating pain from the 
buttock and back, around the lateral aspect of the left 
thigh, lateral calf and onto the dorsum of the foot.  He 
reported only numbness of the first and second toes on the 
right side.  Dr. Hunstock noted that a February 1994 MRI 
revealed evidence of significant lumbar spinal stenosis.  The 
impression was lumbar spinal stenosis L4-5, L3-4, with left 
sided lumbosacral radiculopathy.  The veteran decided to 
proceed with surgical intervention, and laminotomy and 
decompression were subsequently carried out later that month.

A private hospital admission note, dated in March 1994, 
reflects the veteran's two year history of back pain; he 
specifically denied history of prior back injury.

Dr. Hunstock evaluated the veteran in January 1995.  The 
veteran reported that he had pain radiating into the left leg 
when he twisted or turned.  He denied any other neurological 
symptomatology.  The impression was status post laminotomies.  

The veteran submitted the instant claim of entitlement to 
service connection in March 1996.  He indicated that he had 
problems with his hips, back and neck related to an injury in 
the Korean War.  At that time he reported no treatment 
earlier than 1988.

VA examinations were conducted in June 1996.  At his spine 
examination, the veteran reported that he had low back pain 
after carrying an 80 pound pack in Korea.  He indicated that 
after three days, he was transferred to a mobile hospital, 
and then to an evacuation hospital in Seoul.  He stated that 
he was then seen at a post in California, where he was kept 
for two months and treated with Codeine.  He indicated that 
he had seen physicians and chiropractors over the years, and 
had undergone surgery.  He reported left hip pain associated 
with his back pain.  The diagnosis was marked lumbosacral 
spondylosis with sensory radiculopathy.

On VA examination of the veteran's hip, the examiner noted 
that the veteran had chronic left hip pain without any 
specific injury.  He also noted that the veteran had a 
concomitant back problem and had undergone surgery.  The 
veteran reported that his current hip pain was different than 
the pain he had previously experienced with radiculopathy.  
Physical examination of the left hip revealed no external 
deformity and a full range of motion.  X-rays indicated a 
linear calcification adjacent to the acetabulum on the right, 
as well as a sclerotic focus overlying the right sacroiliac 
joint.  Degenerative changes were noted in the lumbosacral 
spine.  The diagnosis was unilateral hip pain.

A March 1999 MRI report indicates that the veteran was 
suffering from low back pain and left sciatica.  The 
impression was evidence of central spinal stenosis at L4-5 
secondary to a combination of progressive spondylolisthesis 
and preexisting degenerative disc bulging, facet overgrowth 
and ligamentum flavum hypertrophy.  There was multilevel 
degenerative disc disease throughout the remainder of the 
lumbar spine with mild progression at most levels.

At his June 1999 hearing, the veteran testified that he was 
concerned about the medical problems that were developing 
within his family and that he wanted to establish a safety 
net through VA.  He stated that he had complained about his 
back during service in Korea, and was told that his back 
problems were due to his feet.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Upon careful review of the veteran's claim, the Board 
concludes that service connection for hip and low back 
disabilities is not warranted.  In this regard the Board 
observes that there is no evidence of any hip or back problem 
during the veteran's active service in the 1950s, nor do the 
reports of yearly physical examinations during the veteran's 
reserve service reflect any such complaints or findings.  The 
medical evidence of record fails to demonstrate that the 
veteran's claimed hip and low back disabilities are 
etiologically related to his active military service.  The 
claims folder does contain evidence of post service leg and 
back complaints and treatment, to include surgery performed 
in March 1994; however, those records do not link the 
veteran's hip or back disabilities to his military service.  

The Board also notes, that as the veteran's claimed bilateral 
pes planus is not service-connected, the claimed hip and low 
back disabilities are not subject to service connection on a 
secondary basis.

While the Board has considered the veteran's expressed belief 
that his claimed hip and low back disabilities are related to 
events in service or to his claimed pes planus, the issue of 
whether the veteran's claimed disabilities are related to his 
period of active service is a medical question.  As a 
layperson, the veteran is not competent provide an opinion 
concerning matters requiring medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As explained 
above, the preponderance of the medical evidence is against 
the veteran's claim.  Accordingly, service connection for the 
claimed hip and low back disabilities must be denied.


New and Material Evidence

Factual Background

Upon preinduction examination in August 1950, the veteran was 
noted to have first degree pes planus.  A November 1950 
outpatient treatment record indicates that the veteran had 
pain from his flat feet.  He was referred to an orthopedic 
clinic, where he was assessed with third degree pes planus 
and prescribed arch support inserts.  Upon examination in 
February 1951, no defect of the veteran's feet was noted.  

In August 1951, the veteran was seen for his flat feet at an 
aid station.  The provider noted that the veteran could no 
longer function properly in his engineering unit.  Flat feet 
were noted to have been incurred in the line of duty.  No 
treatment was provided.  The veteran was admitted to the 
121st Evacuation hospital on August 24, 1951.  On admission 
he was noted to have typical, congenital flat feet, third 
degree.  A field medical card, also completed on August 24, 
1951, indicates second degree flat foot.  The veteran was 
subsequently found unfit for combat, prolonged standing or 
walking.

Upon discharge examination in June 1952, the veteran reported 
trouble with his feet and legs.  The examiner indicated third 
degree flat foot and noted that the diagnosis had been 
rendered at the 121st evacuation hospital in Korea.

A June 1953 statement from a service colleague indicates that 
he served with the veteran in Korea, and that the veteran 
complained about his feet and back beginning in August 1951.  
He stated that the veteran went to sick call every day for 
about a week, and that the veteran was then admitted to a 
hospital.

A June 1953 letter from the veteran's mother indicates that 
she wrote a letter to her Senator in attempt to have her son 
returned to the United States, where he could wear shoes 
other than combat boots.  She stated that her son could not 
work at jobs that required him to be on his feet.

The RO denied service connection for pes planus in July 1953.  
It found that there was no evidence of aggravation of the 
disability in service.

In November 1953 the Board also denied the veteran's claim.  
The veteran's history was reviewed and the pertinent evidence 
was discussed.  The Board noted that bilateral pes planus 
existed prior to the veteran's service.  It concluded that 
descriptive variations and diagnostic evaluations of the 
veteran's preservice disability during service did not, in 
and of themselves, establish an increase of the pre-existing 
disability during service.  The Board indicated that the 
symptomatology manifested during service was characteristic 
of the nature of the pre-service condition and did not 
represent an increase in the underlying disability.  The 
Board concluded that the evidence of record did not establish 
that pes planus was incurred in or aggravated by the 
veteran's military service.

Service medical records pertaining to the veteran's reserve 
service include physical examination reports dated from 
December 1957 to April 1981.  The examination reports do not 
reflect abnormal findings pertaining to the veteran's feet.  
The veteran also failed to report any complaints referable to 
his feet.

A VA examination of the veteran's feet was conducted in June 
1996.  The veteran reported his belief that his foot problem 
began when he lifted heavy loads.  He indicated that he had 
suffered from cellulitis during service.  He complained of 
pain in his feet when standing for long periods.  Physical 
examination revealed no external deformities except a 
tendency toward pes planus or loss of the longitudinal arch 
when weight bearing.  The examiner's diagnosis was bilateral 
foot pain, most likely secondary to pes planus, with an 
element of metatarsalgia.  However, subsequent X-rays 
revealed only bilateral hindfoot valgus.  The radiologist 
specifically indicated that there was no evidence of pes 
planus or of traumatic injury.

At his June 1999 hearing before the undersigned, the veteran 
testified that he first complained about his feet in Korea 
and that his job at that time was carrying heavy loads of 
ammunition.  His representative pointed out that his flat 
feet had been variously assessed as second and third degree 
in severity.  The veteran stated that he did not complain 
about his flat feet in the reserves because he had a desk 
job.  He noted that prior to his initial military service, he 
worked on an oil rig, which required him to be on his feet 
for eight hours a day.  He indicated that he wore sandals due 
to his flat feet and that he elevated his feet and took 
Codeine for pain.  

A September 1999 treatment note by Robert R. Schaefer, M.D. 
reflects the veteran's complaints of foot pain.  

An X-ray taken in April 2000 indicates that the veteran's 
right foot had mild, generalized swelling overlying the 
dorsal surface of the midfoot.  A minimal hallux valgus 
deformity was noted.  There were no underlying bony 
abnormalities.  The impression was no significant 
radiographic abnormalities.

An undated form signed by Dr. Schaefer indicates that no 
abnormality of the veteran's foot bones was seen.  Dr. 
Schaefer suggested that the veteran see a podiatrist.

Analysis

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The pertinent medical evidence added to the record since the 
Board's November 1953 decision includes a June 1996 VA 
examination report and private records showing complaints of 
foot problems in 1999 and 2000.    However, none of the 
medical evidence added to the record suggests that the 
veteran's bilateral pes planus originated in or increased in 
severity during his period of military service.  Accordingly, 
it is not material.  

The veteran's statements and testimony have also been added 
to the record but they are essentially cumulative in nature 
since the evidence previously of record documented the 
presence of chronic pes planus in service.  The veteran 
continues to allege that his bilateral pes planus worsened 
during his active military service; however, the Board 
rejected that argument in its November 1953 decision.  
Therefore, the veteran's statements are not so significant 
alone or in the context of the evidence previously of record 
that they must be considered to fairly consider the merits of 
the claim.  Accordingly, the Board also finds that the 
veteran's statements are not material.  

In light of the above discussion, the Board has concluded 
that reopening of the claim of entitlement to service 
connection for bilateral pes planus is not warranted.

ORDER

Entitlement to service connection for degenerative disease of 
the hips and low back is denied.

The Board having determined that new and material evidence 
has not been received, the veteran's petition to reopen his 
claim of entitlement to service connection for bilateral pes 
planus is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


